                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JENNIFER J. NICHOLS,

       Plaintiff,                                           Case No. 19-cv-11398
                                                            Hon. Matthew F. Leitman
v.

STAT RADIOLOGY MEDICAL CORPORATION,

     Defendant.
__________________________________________________________________/

      ORDER (1) GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT (ECF No. 32) AND (2) DENYING PLAINTIFF’S MOTION
                FOR SUMMARY JUDGMENT (ECF No. 31)

       In this action, Plaintiff Jennifer J. Nichols, as the assignee of Trinity-Health

Michigan (“Trinity”), brings a claim for breach of contract and indemnification

against Defendant STAT Radiology Medical Corporation (“STAT”). (See Compl.,

ECF No. 1-2.) Both parties have now moved for summary judgment. (See Mots.,

ECF No. 31, 32.) For the reasons explained below, the Court GRANTS STAT’s

motion for summary judgment and DENIES Nichols’ motion.

                                           I

                                          A

       Trinity is a hospital in Port Huron, Michigan. It contracted with non-party X-

Ray Associates of Port Huron, P.C. (“X-Ray”) to provide radiology services at its

hospital. (See ECF No. 31-6, PageID.382.) X-Ray, in turn, subcontracted with
                                           1
STAT “to provide distant-site interpretations of radiology services performed at

[Trinity].” (See id.)

       Trinity wanted to be certain that the STAT radiologists contracted by X-Ray

to interpret Trinity radiology images were properly licensed and credentialed. To

that end, on June 28, 2011, Trinity entered into an agreement with STAT titled

“Agreement for Credentialing Verification Services” (the “Credentialing

Agreement”). (See id.) The initial clauses of the Credentialing Agreement (1)

identified the subcontract between X-Ray and STAT that obligated STAT to provide

radiology services to Trinity patients and (2) set forth Trinity’s intent in entering into

the Credentialing Agreement with STAT:

              Whereas, [STAT] is an organization accredited by the
              Joint Commission and is in the business of providing
              teleradiology services; and

              Whereas, [Trinity] has an existing agreement with X-Ray
              Associates of Port Huron, P.C. [] for the provision of
              radiology services […]; and

              Whereas [X-Ray] has an existing agreement with [STAT]
              [] whereby [X-Ray] subcontracts with [STAT] to provide
              radiology services performed at [Trinity] []; and

              Whereas, in accordance with the standards promulgated
              by the Joint Commission and the conditions of
              participation promulgated by the Centers for Medicare &
              Medicaid Services [], as amended, [Trinity] wishes to have
              its medical staff rely upon the credentialing and
              privileging decisions made by [STAT] when
              recommending privileges for the individual [STAT]

                                            2
            radiologists who provide [radiology services under the
            agreement between X-Ray and STAT].

(Id., PageID.382.)

      In the next section of the Credentialing Agreement, STAT “represent[ed] and

warrant[ed]” that “(i) [its] medical staff credentialing and privileging process and

standards at least met [Trinity’s s]tandard; (ii) each [STAT] radiologist providing

[radiology services under the agreement between X-Ray and STAT] is privileged at

[STAT]; and (iii) each [STAT] radiologist providing [radiology services under the

agreement between X-Ray and STAT] holds a current license issued or recognized

by the State of Michigan.” (Id. at ¶2, PageID.382.) The Credentialing Agreement

then imposed certain duties on STAT. For example, the Credentialing Agreement

required STAT to:

          “[S]end to [Trinity] any and all credentialing and privileging paperwork

            (e.g., documentation of primary source verification)” for “each

            radiologist wishing to perform [radiology services under the agreement

            between X-Ray and STAT] for [Trinity].” (Id.);

          “[T]imely provide any additional credentialing or privileging

            information or copies of any documentation in their credentialing or

            privileging files upon request from [Trinity].” (Id.)

          “[N]otify [Trinity] immediately of any material changes in or updates

            to the credentialing or privileging files of any radiologist providing
                                        3
              [radiology services under the agreement between X-Ray and STAT] for

              [Trinity] that could affect the privileging decisions of [Trinity].” (Id.,

              PageID.382-383.);

          “[P]rovide a complete copy of its Credentialing Policies and Peer

              Evaluation Policies to [Trinity].” (Id. at ¶3, PageID.383.);

          “[P]rovide [Trinity] with a listing of all [STAT] radiologists who may

              provide [radiology services under the agreement between X-Ray and

              STAT] to [Trinity], including the scope of privileges that [STAT] has

              granted to each radiologist [].” (Id. at ¶4, PageID.383); and

             “Update [its list of radiologists] throughout the term of [the

              Credentialing Agreement] as new radiologists are employed by [STAT]

              to perform [radiology services under the agreement between X-Ray and

              STAT] for [Trinity].” (Id.)

      Finally, the Credentialing Agreement included a mutual indemnification

provision (the “Credentialing Agreement Indemnification Provision”). It provided

as follows:

              Each party hereby indemnifies and holds the other party
              harmless from and against any and all liability, losses,
              claims, or causes of action, and expenses connected
              therewith (including reasonable attorney’s fees), caused or
              asserted to have been caused directly or indirectly by its
              employees or agents, by or as a result of the
              performance of their duties hereunder. Nothing in this
              section shall relieve either party from liability proximately
                                             4
             caused by its employees in the normal course of their
             duties.

(Id. at ¶12, PageID.385; emphasis added.)

                                          B

      In January 2014, Nichols’ husband died from a dissected aortic aneurism after

being treated at Trinity. (See ECF No. 32-5, PageID.452.) In February 2016,

Nichols, acting the personal representative of her husband’s estate, filed a medical

malpractice action against Trinity and several doctors involved in his care (the

“Medical Malpractice Action”). (See Medical Malpractice Compl., ECF No. 32-5.)

Nichols neither named STAT as a defendant in the Medical Malpractice Action nor

specifically alleged in that action that STAT or any of its doctors were negligent.

However, Nichols did allege that the misreading of an x-ray contributed to her

husband’s death, and she said that, at the time she filed the Medical Malpractice

Action, she was not aware who was responsible for misreading the x-ray. (See id. at

¶¶ 20-25, PageID.448-449.) Nichols insisted that Trinity “was responsible for

whoever interpreted [the] x-ray.” (Id. at ¶24, PageID.449.)

      Trinity believed that the doctor who initially misread the x-ray was a

radiologist who worked for STAT. (See ECF No. 32-6, PageID.482.) Based upon

that belief, Trinity filed a motion in the Medical Malpractice Action for leave to file

a third-party complaint against STAT for contribution and for indemnification. (See

Proposed Third-Party Compl., ECF No. 32-6.) In Trinity’s proposed pleading, it
                                          5
claimed that it was entitled to indemnification from STAT under the Credentialing

Agreement Indemnification Provision because (1) performing radiology services

was one of STAT’s “duties” under the Credentialing Agreement and (2) the losses

for which Nichols sought to recover (in her complaint against Trinity) arose out of

STAT’s negligent performance of those services. (Id., PageID.491.) The state court

denied Trinity’s motion for leave to file its proposed third-party complaint against

STAT. Therefore, the Medical Malpractice Action never included any claims

against STAT.

      On August 16, 2018, Nichols and Trinity settled the claims against Trinity in

the Medical Malpractice Action. They memorialized their agreement in a written

settlement agreement. (See Settlement Agmt., ECF No. 32-4.) Nichols agreed to

“settle and compromise” her claims against Trinity “for the sum of One Million Five

Hundred Thousand Dollars ($1,500,000.00).” (Id. at ¶2, PageID.441.) That amount

was split into two components. First, Trinity agreed “to pay [Nichols] Five Hundred

Thousand Dollars ($500,000.00)” directly. (Id.)      Second, the “remaining One

Million U.S. Dollars” was to be “collected” by Nichols pursuant to an assignment of

rights from Trinity. (Id.) Under that assignment, Trinity assigned to Nichols its

purported right to indemnification from STAT under the terms of the Credentialing

Agreement Indemnification Provision. (See id. at ¶3a, PageID.441.) As described

above, Trinity believed that it had a right to indemnification from STAT because it

                                         6
believed that the losses claimed by Nichols arose from STAT’s negligent

performance of its duty to provide radiology services under the Credentialing

Agreement.

      Notably, the settlement agreement between Trinity and Nichols made clear

that even if Nichols failed to obtain any funds from STAT under the assignment,

Nichols could not compel Trinity to pay any amount over and above its $500,000

direct payment to her:

             After payment of the Five Hundred Thousand Dollars
             ($500,000) […], the settlement recited herein is final and
             binding on [Nichols] and [Trinity], regardless of whether
             or not [Nichols] is successful in recovering the
             remaining One Million U.S. Dollars ($1,000,000.00)
             against [STAT], its agents and/or insurers, pursuant to the
             assignment of rights and claims […].

(Id. at ¶10, PageID.443; emphasis added). Nichols even “agree[d] and covenant[ed]

not [to] sue [Trinity] after payment of the Five Hundred Thousand U.S. Dollars.”

(Id. at ¶4, PageID.442.)

                                         D

      On May 22, 2019, Nichols filed this action against STAT in the St. Clair

County Circuit Court. (See Compl., ECF No. 1-2.) Nichols sought a declaratory

judgment that STAT was obligated to provide indemnification under the terms of

the Credentialing Agreement Indemnification Provision, and she brought claims for




                                         7
breach of contract and contribution under Michigan law.1 (See id.) STAT thereafter

removed Nichols’ action to this Court based on the Court’s diversity jurisdiction.

(See Notice of Removal, ECF No. 1.)

      The parties have now filed cross-motions for summary judgment. (See Mots,

ECF No. 31, 32.) The Court held a video hearing on the motions on April 26, 2021.

(See Notice of Hearing, ECF No. 39.)

                                         II

      A movant is entitled to summary judgment when it “shows that there is no

genuine dispute as to any material fact.” SEC v. Sierra Brokerage Servs., Inc., 712

F.3d 321, 326-27 (6th Cir. 2013) (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251-52 (1986)) (quotations omitted). When reviewing the record, “the court

must view the evidence in the light most favorable to the non-moving party and draw

all reasonable inferences in its favor.” Id. “The mere existence of a scintilla of

evidence in support of the [non-moving party’s] position will be insufficient; there

must be evidence on which the jury could reasonably find for [that party].”

Anderson, 477 U.S. at 252. Summary judgment is not appropriate when “the

evidence presents a sufficient disagreement to require submission to a jury.” Id. at



1
  Nichols has since agreed to drop her claim for contribution and any claim she may
have made for common-law indemnity. (See Resp. to STAT Mot. for Summ. J., ECF
No. 36, PageID.615.) Thus, the only remaining claims before the Court arise out of
the Credentialing Agreement Indemnification Provision.
                                          8
251-52. “Credibility determinations, the weighing of the evidence, and the drafting

of legitimate inferences from the facts are jury functions, not those of a judge.” Id.

at 255.

                                         III

                                          A

      The parties agree that Michigan law governs this diversity action. See Erie

R.R. v. Tompkins, 304 U.S. 64, 78 (1938). Under Michigan law, “[a]n indemnity

contract is to be construed in the same fashion as other contracts. The extent of the

duty must be determined from the language of the contract, itself. All contracts,

including indemnity contracts should be construed to ascertain and give effect to the

intentions of the parties and should be interpreted to give a reasonable meaning to

all of its provisions.” Zalm v. Kroger, 764 N.W.2d 207, 210-11 (Mich. 2009; internal

citations omitted). The Michigan Supreme Court has “generally observed that if the

language of [an indemnity] contract is clear and unambiguous, it is to be construed

according to its plain sense and meaning. Courts may not make a new contract for

parties under the guise of a construction of the contract, if doing so will ignore the

plain meaning of words chosen by the parties.” Id. at 211 (internal citations omitted).

      Finally, with respect to the assignment of contractual rights under Michigan

law, “it is well established that an assignee stands in the shoes of an assignor,

acquiring the same rights and being subject to the same defenses as the assignor.”

                                          9
Wells Fargo Bank, N.A. v. SBC IV REO, LLC, 896 N.W.2d 821, 840 (Mich. App.

2006).

                                          B

      As an initial matter, Nichols’ theory that she is entitled to $1 million in

indemnification from STAT cannot be squared with the terms of the Credentialing

Agreement Indemnification Provision.       As described above, in that provision,

Trinity and STAT agreed to indemnify each other “from any against any and all

liability, losses, claims, or causes of action, and expenses connected therewith

(including reasonable attorney’s fees)….” (ECF No. 31-6, PageID.385.) Here,

Trinity’s “losses” were strictly limited to $500,000 – the amount it paid Nichols out

of its own pocket. Indeed, even though the settlement agreement listed $1.5 million

as the full amount of the settlement, the agreement made absolutely clear that Trinity

could not be compelled to pay Nichols a penny more than $500,000. (See Settlement

Agmt., ECF No. 32-4, PageID.443.)          Thus, under the plain language of the

Credentialing Agreement Indemnification Provision, the most that Trinity could

recover from STAT is the $500,000 it paid Nichols (plus the expenses Trinity

incurred as a result of STAT’s alleged breach of its duties under the Credentialing

Agreement). Because Trinity could not recover more than $500,000 (plus expenses)

in indemnification from STAT, Nichols (as Trinity’s assignee) likewise could not




                                         10
recover more than that amount from STAT. See Wells Fargo Bank, 869 N.W.2d at

840.

                                          C

       Nichols has a more fundamental problem that dooms her entire claim for

indemnification under the Credentialing Agreement Indemnification Provision.

That provision only requires STAT to indemnify Trinity for losses “caused or

asserted to have been caused … as a result of the performance of [STAT’s] duties

hereunder.” (See ECF No. 31-6, PageID.385; emphasis added.)           But the loss for

which Nichols seeks indemnification did not arise out of STAT’s performance of its

“duties” under the Credentialing Agreement.

       A duty is “[a] legal obligation that is owed or due to another and that needs to

be satisfied.” Manistee Cty. Intermediate Sch. Bd. v. MASB-SEG Prop. Cas. Pool,

Inc., 2005 WL 1048747, at *3 (Mich. Ct. App. May 5, 2005) (quoting Black’s Law

Dictionary (7th ed)). And a contractual “duty” is a legal “obligation to do a certain

thing.” Id.

       Here, Nichols seeks indemnification for a loss that allegedly arose from

STAT’s negligent delivery of radiology services. However, STAT had no legal

obligation under the Credentialing Agreement to provide those services to Trinity.

On the contrary, it was the subcontract between STAT and X-Ray – not the

Credentialing Agreement – that called for STAT to provide radiology services in

                                          11
connection with radiological images taken at Trinity. Indeed, the initial clauses of

the Credentialing Agreement (quoted above) make clear that STAT’s obligation “to

provide radiology services” for Trinity patients arises under the “existing …

subcontract[]” between STAT and X-Ray. (ECF No. 31-6, PageID.382.) Moreover,

there is not a single provision in the Credentialing Agreement that obligated STAT

to provide radiology services to Trinity. The Credentialing Agreement, in essence,

simply required STAT to use properly credentialed physicians when carrying out its

duties under its subcontract with X-Ray to provide radiology services at Trinity.

Because STAT had no duty under the Credentialing Agreement to provide radiology

services, Nichols is not entitled to indemnification under the Credentialing

Agreement Indemnification Provision for losses that allegedly arose out of STAT’s

negligent delivery of such services.

      Nichols responds that certain provisions of the Credentialing Agreement do

place a legal obligation on STAT to provide radiology services to Trinity. For

example, Nichols says that paragraph four of the Credentialing Agreement provides

that STAT “shall provide [Trinity] with a listing of all [STAT] radiologists who may

provide [radiology services under the agreement between X-Ray and STAT] to

Trinity, including the scope of privileges that [STAT] has granted to each

radiologist.” (Id., PageID.383; emphasis added.) Nichols insists that because this

provision references services that will be provided to Trinity, and not simply at

                                        12
Trinity, it imposes a legal obligation on STAT to perform those services. But

Nichols’ argument does not account for paragraph four as a whole. That paragraph

says that STAT “shall provide [Trinity] with a listing of all [STAT] radiologists who

may provide” radiology services to Trinity (id; emphasis added); nowhere does that

paragraph require STAT to provide any services.             While the Credentialing

Agreement is not drafted as clearly as it could have been, it is not reasonable to read

the agreement, as a whole, as placing any legal duty on STAT to provide radiology

services to Trinity.

      For all of these reasons, the loss for which Nichols seeks indemnification was

not a “result of the performance of [STAT’s] duties” under the terms of the

Credentialing Agreement. Thus, Nichols is not entitled to indemnification under the

Credentialing Agreement Indemnification Provision. STAT is therefore entitled to

summary judgment.

                                          IV

      Accordingly, IT IS HEREBY ORDERED that STAT’s motion for summary

judgment (ECF No. 32) is GRANTED and Nichols’ motion for summary judgment

(ECF No 31) is DENIED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
Dated: May 7, 2021                      UNITED STATES DISTRICT JUDGE




                                          13
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 7, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        14
